Citation Nr: 9921130	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-30 999	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1946 to August 1949 
and from January 1955 to January 1972.  The Board of Veterans' 
Appeals (Board) remanded this case in June 1997.  In an April 
1998 rating decision, the RO increased the rating for the low 
back disorder to 40 percent, effective from March 1998.  


REMAND

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  The United States Court of Veterans 
Appeals (since March 1, 1999, the United States Court of Appeals 
for Veterans Claims or Court) has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical records 
to which the veteran has referred and obtaining adequate VA 
examinations; the Court has also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The veteran contends that the service-connected low back disorder 
is more disabling than reflected by the current rating.  In a 
January 1997 letter, Sal Martingano, D.C., opined that clinical 
findings as to the veteran's spine showed an unstable spinal 
condition prone to nerve impingement and atrophy.  In a February 
1997 hearing, the veteran testified that he has low back pain 
which radiates to his hips and lower extremities.  

In the June 1997 remand, the Board directed that all pertinent 
records of medical treatment of the veteran since June 1995 be 
associated with the claims folder.  The veteran was then to be 
afforded a VA orthopedic examination.  Given the opinion of 
Chiropractor Martingano about neurological pathology associated 
with the back and the veteran's own assertions and sworn 
testimony about radiating back pain, the VA examination was to 
include a description of any associated neurological symptoms 
and, if indicated, a neurological consult.  

The veteran was afforded a VA examination of his spine in April 
1998.  The examination report included his complaints of low back 
pain radiating to the left and sometimes the right, posterior hip 
region, but the examiner did not comment on the neurological 
significance, if any, of the veteran's complaints of radiating 
pain.  

During the April 1998 VA examination of his spine, the veteran 
reported that he had been evaluated by Dr. Condos, who in turn, 
planned to refer him to a back specialist during exacerbations.  
As the veteran also indicated that he had exacerbations of back 
pain twice a month, an inference is present that he has been 
referred to a back specialist.  However, no records of pertinent 
medical treatment by Dr. Condos and the back specialist to whom 
the veteran has been referred have been associated with the 
claims folder.  

A March 1998 x-ray study of the veteran's lumbar spine segment by 
Harris A. Cherin, M.D. was associated with the claims folder 
prior to the April 1998 VA examination, but the VA examination 
report does not refer to Dr. Cherin's x-ray study and it is not 
clear that the VA examiner reviewed the claims folder in 
conjunction with the examination.  Additionally, extensive 
records of treatment of the veteran by Chiropractor Martingano, 
dating from April 1988 to May 1998, were associated with the 
claims folder after the April 1998 VA examination of the 
veteran's spine and were clearly not available for review by the 
VA examiner.  VA's duty to assist the veteran requires that all 
records of pertinent medical treatment be associated with the 
claims folder and that a VA examination undertaken to determine 
the severity of the service-connected low back disorder take into 
account all records of pertinent medical treatment.  

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should undertake the necessary 
steps to obtain all records of private or 
VA medical treatment of the veteran for the 
service-connected low back disorder since 
June 1995 which are not already associated 
with the claims folder, and in particular, 
the records of treatment by Sal Martingano, 
D.C., Allen Condo, M.D., (to whom March 
1998 lumbar x-rays were apparently sent), 
and any back specialist to whom the veteran 
has been referred.  

2.  After all of the above records have 
been obtained, the veteran should be 
afforded a VA orthopedic examination to 
determine the severity of the service-
connected low back disorder.  Such tests as 
the examiner deems necessary, to include 
range of motion studies, should be 
performed.  The examiner must furnish an 
opinion as to whether it is at least as 
likely as not that the veteran has 
persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of a diseased 
intervertebral disc, with little 
intermittent relief.  The examiner should 
report and comment on any other impairment 
of function caused by neurological symptoms 
associated with the low back disorder, and 
include a neurological consult if 
indicated.  The claims folder must be 
made available to, and be reviewed by, 
the examiner in conjunction with the 
examination.  A note to the effect that 
this review took place should be included 
in any report provided.  

3.  The RO should then review the veteran's 
claim for an increased rating for a low 
back disorder to determine whether it may 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given a 
reasonable opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).




